Dismissed and Memorandum Opinion filed October 13, 2005








Dismissed and Memorandum Opinion filed October 13,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00917-CV
____________
 
JOSEPH DINGLER,
Appellant
 
V.
 
J. EDWARDS, ET AL.,
Appellees
 

 
On Appeal from the 12th District
Court
Walker County ,
Texas
Trial Court Cause No.
23020
 

 
M E M O R A N D U M  O
P I N I O N
This appeal is from a judgment signed June 7, 2005.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On Septemeber 6, 2005, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellant filed a response and a declaration of
indigence.  An affidavit of indigence
must be filed in the trial court with or before the filing of the notice of
appeal.  Tex. R. App. P. 20.1(c)(1). 
Appellant has not established that he timely filed an affidavit of
indigence with the trial court.  The
declaration of indigence filed in this court is untimely and was filed in the
wrong court.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 13, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.